Citation Nr: 1740727	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-08 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for service-connected arthritis of the lumbar spine before November 24, 2015, and in excess of 40 percent after January 1, 2016.  

2. Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy. 

3. Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service in the United States Army from December 1964 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans' Appeals (VA) Regional Office (RO) in Muskogee, Oklahoma. This appeal arises from the jurisdiction of the RO in North Little Rock, Arkansas.

The Veteran gave testimony at a Travel Board hearing in February 2014 before the undersigned Veterans Law Judge (VLJ).  

The Board remanded the case in February 2015 for further development. 

A January 2016 rating decision from the RO granted the Veteran a 100 percent rating effective November 24, 2015, based on surgical or other treatment necessitating convalescence. A 20 percent rating was assigned from January 1, 2016 for the Veteran's lumber spine disability. 

This claim was remanded in December 2016 for further development. 

A January 2016 rating decision from the RO granted the Veteran a 40 percent rating prior to November 24, 2015. A 40 percent rating was assigned after January 1, 2016 for the Veteran's lumber spine disability. Additionally, two separate 10 percent evaluations were granted for bilateral lower extremity radiculopathy effective March 19, 2012. 

A supplemental statement of the case (SSOC) was issued in January 2016 further denying any other increases. 


FINDINGS OF FACT

1. The degenerative joint disease of the lumbar spine does not result in unfavorable ankylosis of the entire thoracolumbar spine. The Veteran does not have associated neurological abnormalities other than the service-connected left lower extremity radiculopathy; and the Veteran has no "incapacitating episodes". 

2. For the entire period on appeal, the Veteran's bilateral lower extremity radiculopathy has been manifest by mild incomplete paralysis of the sciatic nerve with mild intermittent pain in the bilateral lower extremities; those symptoms have not been productive of moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1. The criteria for a rating of greater than 40 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5240, 5243 (2016).

2. The criteria for a rating greater than 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71 Diagnostic Code (DC) 8520 (2016).

3. The criteria for a rating greater than 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71 Diagnostic Code (DC) 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Lumbar Spine 

Spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, which provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or a combined range of motion of the thoracolumbar spine of greater than 120 degrees but not greater than 235 degrees. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees and a combined range of motion not greater than 120 degrees, or a 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2016). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016). 

The Board notes that criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2016).

Pursuant to DC 5243, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2016). A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Id. A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Id.

Initially, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

As noted by the Board previously, the Veteran is service-connected for bilateral lower extremity radiculopathy associated with his lumbar spine disability. The Board considers an increased rating for that condition below. Consequently, the Board will instead focus on whether there are other associated objective neurologic abnormalities. 

The February 2015 remand ordered a new examination based on the assessment that the prior August 2012 examination did not adequately consider that the Veteran was on OxyContin during the range of motion testing. Moreover, the Veteran testified at his Travel Board hearing that his condition had significantly worsened since August 2012. 

The December 2015 VA examiner noted that the Veteran indicated the past five years had been miserable for him and that he had had a lumbar laminectomy five weeks prior to the examination. The VA examiner noted that the Veteran was recovering from his surgery and noted some improvement to his chronic back pain but that it was too early post-op to determine if the Veteran will have significant improvement. 

At the December 2015 VA examination, the Veteran had: Forward Flexion (0 to 90): 0 to 45 degrees Extension (0 to 30): 0 to 0 degrees Right Lateral Flexion (0 to 30): 0 to 15 degrees Left Lateral Flexion (0 to 30): 0 to 15 degrees Right Lateral Rotation (0 to 30): 0 to 15 degrees Left Lateral Rotation (0 to 30): 0 to 15 degrees. However, the VA examiner noted that the Veteran's range of motion is limited by his recent post-operative state and he is unable to evaluate the Veteran's limitations during his pre-operative state. Additionally the VA examiner was unable to ascertain whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time due to the Veteran's post-operative status. The VA examiner also noted that the Veteran is unable to work at this time due to the recent surgery and that he is unable to assess whether the Veteran will be able to work in the future. 

The December 2015 VA examiner also noted that the Veteran had no radicular pain, no neuropathy and no IVDS. However, a September 2016 note from a private physician notes that the Veteran has neuropathy in his left leg with numbness laterally and that those conditions are related to his back. 

Based on the fact that the Veteran's last examination was so close to an operation, it was necessary for a new examination to adequately assess the Veteran's current back symptoms and limitations in range of motion and functional loss. 

The Veteran had an examination in January 2017. The Veteran reported that he could not go backward or extend from his waist and his rigid back prevents easy dressing. At the January 2017 VA examination, the Veteran had: Forward Flexion (0 to 90): 0 to 70 degrees Extension (0 to 30): 0 to 0 degrees Right Lateral Flexion (0 to 30): 0 to 15 degrees Left Lateral Flexion (0 to 30): 0 to 15 degrees Right Lateral Rotation (0 to 30): 0 to 20 degrees Left Lateral Rotation (0 to 30): 0 to 20 degrees. There was pain noted with weight bearing as well as with repetitive use. The VA examiner could not speculate how much pain, weakness, fatigability or incoordination significantly limits functional ability over time or during flare-ups. 

A rating higher than 40 percent is not appropriate due to the fact that Veteran does not have unfavorable ankylosis. Moreover, given the range of motion findings of forward flexion of 45 and 70 degrees, the Veteran's additional functional loss in terms of difficulty with activities of daily living is adequately accounted for in the 40 percent rating. 



B. Bilateral Lower Extremity Radiculopathy

The Veteran's radiculopathy the left lower extremity has been rated under Diagnostic Code 8520. Under Diagnostic Code 8520, an 80 percent rating is warranted for complete paralysis of the sciatic nerve of the lower extremity. A 60 percent rating is appropriate for severe incomplete paralysis of the sciatic nerve of the major upper extremity. A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve. A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

The term incomplete paralysis with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124a 6, Note Diseases of the Peripheral Nerves (2016).

The December 2015 VA examiner also noted that the Veteran had no radicular pain. However, a September 2016 note from a private physician notes that the Veteran has neuropathy in his left leg with numbness laterally and that those conditions are related to his back. 

Based on the fact that the Veteran's last examination was so close to an operation, it was necessary for a new examination to adequately assess the Veteran's current back symptoms and limitations in range of motion and functional loss. 

The Veteran had an examination in January 2017. The examiner noted that the Veteran had mild intermittent pain in the bilateral lower extremities. The Veteran had no other symptoms of radiculopathy. These findings are most consistent with a 10 percent rating for mild incomplete paralysis of the sciatic nerves. There are no other findings in the evidence of record to support a finding of moderate incomplete paralysis that would warrant a higher rating. 

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  

ORDER

Entitlement to an initial disability rating in excess of 40 percent for service-connected arthritis of the lumbar spine before November 24, 2015, and in excess of 40 percent after January 1, 2016 is denied. 

Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied. 

Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy is denied. 




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


